Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 15, 2015

The Court of Appeals hereby passes the following order:

A15A1792. MARK KERLIN v. CARTER BROWN, et al.

      The superior court refused prison inmate Mark Kerlin’s request to proceed in
forma pauperis and denied the filing of his civil complaint against Carter Brown, City
of Lafayette, and County of Walker. Kerlin then filed this direct appeal. We,
however, lack jurisdiction.
      Because Kerlin is incarcerated, his appeal is controlled by the Prison Litigation
Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal of
a civil action filed by a prisoner “shall be as provided in Code Section 5-6-35.” And
under OCGA § 5-6-35, the party wishing to appeal must file an application for
discretionary appeal to the appropriate appellate court. Because a prisoner has no
right of direct appeal in civil cases, we lack jurisdiction to consider this direct appeal
from the superior court’s order. See Jones v. Townsend, 267 Ga. 489 (480 SE2d 24)
(1997). This appeal is therefore DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              06/15/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.